DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over The admitted prior art of the instant disclosure (APA) in view of US 2006/0131300 to Yablochnikov (Yablochnikov). With respect to claim 7, the APA, in the embodiment of figure 1 and pages 1 and 2 of the specification for example, teaches a method for assembling a ring (5) in a tubular component (4), the ring and tubular component  made of dissimilar metallic materials, comprising forming a trapezoidal recess  on a periphery of a longitudinal portion (43) of the tubular component by removing material from an outer wall of the tubular component, positioning the ring (5) within the recess and welding by soldering the ring and tubular component together. The APA does not teach employing a magnetic pulse welding operation for welding the components together. Yablochnikov teaches that for the purpose of welding metallic components of different compositions together, magnetic pulse welding is a desirable alternative to other welding processes because of the reduction of undesirable deformations and the ability to achieve better welds of dissimilar materials (see paragraphs [0004] and [0005] for example). Because improved weld quality would also be desirable in the APA, motivation to employ magnetic pulse welding as taught by Yablochnikov to be a preferred substitute to the solder welding of the APA, in place of the solder welding of the APA, would have been a modification obvious to one of ordinary skill in the art at the time that invention was filed.
With respect to claims 8-10, the APA also teaches that machining to eliminate bulges and obtain desired smoothness of the connected components was known in the art (see page 2 lines 19-22 of the specification for example).
With respect to claim 11, the recess of the APA operates in substantially the same manner with substantially the same results as the claimed recess shape. It has been held that motivation to alter the shape or configuration of a component shown by the prior art to any other equally useful shape or configuration would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 IV B. In the instant case, motivation to alter the shape of the recess of the APA to any other equally useful shape, including those recited in the instant claims, would have been a modification obvious to one of ordinary skill in the art.
With respect to claims 12 and 13, the APA teaches the connection of a coper ring with a stainless steel tube (see page 1, lines 8-22 for example).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 6,908,023, US 2006/0081684, US 2015/0328712 showing further examples of prior art magnetic pulse welding methods, and US 2020/0391321 (the publication of the instant application) are also cited.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk